Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 22-28 are objected to because of the following informalities:  Claim 21 is now cancelled, but claims 22-28 still depend on claim 21.  For purposes of claim interpretation, claims previously depending on claim 21 have been construed as depending on claim 1.  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive.  
With respect to claims 27 and 28, only claim 27 among the current claims recites: 

during normal operation, the surveillance cameras send the surveillance data to be stored on the surveillance data store of the server system;
in response to attempting but failing to send the surveillance data to the storage process, each surveillance camera affected by a network outage instead stores the surveillance data locally as backfill surveillance data and continues to attempt to transfer current surveillance data to the storage process;

These claims are restricted because the invention of claim 27 is distinct from the invention of claim 17 and its dependent claims.  There would be a search burden in additionally searching for the invention of claims 27 and 28, which defines normal operation and operations relating to a failed attempt to surveillance data.  Although these limitations do, as applicant argues, further limit and define claim 1, they also in so doing present a different invention.  The invention of claim 27, based on a pulling surveillance data (claim 1), “continues to attempt to transfer current surveillance data to the storage process”, where claim 17 uses a transfer ticket system to specify when surveillance video is sent.  Similarly, claim 28 further defines aspect of a “user-specified transfer policy” which is not a part of claims 17-20, claiming an alternate “transfer ticket”- based policy.  Claims 27 and 28 recite further specific elements of the user-specified transfer policy, as distinct from the transfer ticket policy of claims 17-20.  In other words, the features of claims 27 and 28 are not compatible with the invention of claim 17.  If the applicant disputes this assertion, clarification is respectfully requested.  Because the features of claims 27 and 28 are related to a user-specified transfer policy, and not to a transfer ticket policy, examining these claims would create a search burden for the examiner.
Applicant argues with respect to claims 1 and 9 that the combination of Calvert in view of Okada fails to render obvious: “backfill[ing] surveillance data that is cached on the surveillance cameras by requesting the surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy”.
The applicant notes that Okada is concerned within maintaining image quality in a real-time context, under constrained bandwidth conditions.  Okada discloses a user-specified designation of priority images, based on viewing multiple images in real time.  The examiner respectfully submits that for the purposes of modifying Calvert, it is moot how Okada proposes to present a user with information to determine which images are of higher or lower priority; of interest is only the feature of allowing a user to make such priority selections.  The real-time video display in figure 2 of Okada is only a tool for informing how to make such priority selections, however a user could make priority selections in the absence of such information, based on a priori considerations about the respective video streams.  For example, Calvert discloses in [0031] that back channels C102-C105 may have lower priorities than a live video channel C1.  This ability of a user to make such a determination is equally relevant to a backfill context, as to a real-time broadcasting context, and the examiner therefore respectfully maintains that Okada’s user operation functionality is relevant in the context of backfilling video data.
At top of page 15, applicant argues, “[the proposed combination of Calvert in of Okada] does not result in requesting surveillance data stored on surveillance cameras from individual surveillance cameras in a particular order based on a user-specified transfer policy in the claimed context of backfilling surveillance data that is cached on the surveillance cameras.”  For the reasons provided above, the examiner submits that the viewing of real-time images is not per se a relevant part of the combination of references.  This feature only aids a user in making their priority selection, but is not itself the feature of a ‘user-defined priority selection’.  To this extent, the examiner does not accede to the applicant’s characterization of the combined invention, at bottom of page 14.  Given the broad scope of a “user-specified transfer policy”, a user-defined policy based on any considerations a user may have would read on the claim, not just those explicitly mentioned in Okada.
Applicant further argues on page 15 that there is insufficient motivation to combine Calvert with Okada because the motivation derived from the latter reference “simply does not concern retrieving missing video in order to fill in the blanks in a video cache (as in Calvert) or backfilling surveillance data that is cached on the surveillance cameras (as defined in the claims).”  As a preliminary matter, the examiner notes that previous claim 1 recites “backill[ing] surveillance data”, for which Cavlert was cited at [0017] and [0019].  
The examiner maintains that Calvert discloses backfilling surveillance data that is locally stored at cameras, and because the applicant has not argued against this reading, there is not basis for making a distinction between “backfilling surveillance data”, as in the claims, and “filling blanks in a video cache”, as allegedly in Calvert.  More importantly, the applicant has not established why the bandwidth considerations that are the reason for a priority assignment in Okada are not applicant in a backfill context such as Calvert.  It is true that Okada does not concern backfilling surveillance data, but it is also true, as evidenced at least by the discussion in Calvert, [0039], lines 11-16, that connection quality is of concern for determining when to send video data, and when to cache it.  The examiner submits that such an invention is amenable to being modified and/or improved by having a user-defined priority scheme for cached video retrieval, also based on bandwidth considerations (Okada, lines 48-51 of col. 1), irrespective of whether the context is backfilling surveillance data.
Further on page 15, the applicant states: 

Moreover, the motivation is characterized more broadly than what is actually expressed in the cited portion of Okada, namely a specific concern with "reducing quality degradation of a necessary image even in a case where a network bandwidth is insufficient for video signal transmission." In this context, the notion of ensuring "that cameras having the most important video information are able to transmit" would mean allowing the prioritized cameras to transmit first so that any degradation caused by not being able to complete the transfer in time before the next batch of images are requested is offloaded onto the images from the non-priority cameras, which are apparently not ultimately broadcast or recorded. On the other hand, it is not clear what that same generalized notion is even supposed to mean in the context of Calvert.  For example, the relevant functionality from Calvert (to which the teachings of Okada are supposed to be applied) is only performed “when the network has sufficient bandwidth.

	The applicant notes as cited above an apparent conflict between the references; Okada discloses reducing bandwidth-related quality degradation, in part through its priority scheme that reduces degradation even when “bandwidth is insufficient”, while on the other hand Calvert discloses backfilling “when the network has sufficient bandwidth.  The examiner respectfully submits that “sufficient bandwidth” and “insufficient bandwidth” are relative terms; in principle the amount of available bandwidth is almost always a consideration when sending/receiving video.  A caching scheme such as in Calvert, by definition, caches when bandwidth is “insufficient”, and sends when bandwidth is sufficient.  In Okada, “insufficient bandwidth” means sending a particular video would result in degradation or near complete loss of the video signal.  The examiner submits that even “sufficient bandwidth” as defined in Calvert is still constrained bandwidth.  It may be sufficient to stream a live video (See Calvert [0031]), but insufficient to send multiple video streams simultaneously, which is why Calvert itself contemplates a prioritization scheme in [0031], albeit not user-defined.  For this reason the examiner maintains that it would have been obvious to include a user-defined prioritization as disclosed in Okada, in Calvert’s video backfill system; there is still a need to prioritize video backfilling, even when bandwidth is “sufficient” in Calvert.  The conflict between Calvert’s system waiting for “sufficient” bandwidth and Okada’s system operating even under “insufficient” bandwidth conditions is apparent, not actual, and dissolves when one considers the context-dependent meaning of a relative term such as “in/sufficient.”
Regarding claim 17, the applicant argues from page 17 that “Chen is concerned with bit rates for video streams, specifically with respect to encoding the video (see paragraph [0006]),” as distinct from the claimed “transfer rates” for transfer tickets.  The examiner submits that Zhang discloses a transfer ticket as claimed, that includes a url of a suitable processing server, as in col. 3, lines 55-64.  Zhang does not disclose that this transfer ticket includes a transfer rate.  Chen discloses a control system for networked surveillance cameras, in which an overall allowed bit rate for the network is in part used to allocate bit rates for individual cameras.  Crucially, the Central Video Rate Controller (CVRC 105) of figure 1 sends an allowed bit rate to each camera over a packet-based network 103.  In other words, the context for the video bit rates is a networked surveillance camera system, as opposed to for instance, a closed-circuit system.  The bit rate constraint placed on the individual cameras based on the overall allowed bit rate therefore corresponds to a transfer rate; the rates are set with an eye to ensuring proper transmission of the surveillance videos over a packet-based network.  Given this context, a mere conclusory statement that a “transfer rate” is distinct from a “bit rate” as described in Chen does not appear to be substantiated.  By way of clarification, “upload bandwidth amount” is synonymous with “bit rate”, as used in Chen.  
The applicant makes a conclusory statement that the Chen reference fails to disclose “transfer rate” apparently based only on the absence of this literal term in the reference.  For the reasons set forth above, the examiner respectfully maintains that a bit rate in Chen reads on the transfer rate.  In this instance, applicant's arguments fail to comply with 37 CFR  1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 9, 10, 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, US 2013/0336627 A1, in view of Okada, US 9,516,219 B2.


Regarding claim 1, Calvert discloses: a video management system, comprising:
surveillance data store for storing surveillance data from surveillance cameras (As shown in figure 1, a hub 114 functions as a surveillance data store, as described in [0025].)
and
a server system executing a storage process that requests surveillance data stored on the surveillance cameras and stores the surveillance data to the surveillance data store in order to backfill surveillance data that is cached on the surveillance cameras (As described in with respect to figure 1 in [0017], a hub may send control data to a camera of the wireless network requesting steps of reading a first video data segment, and transferring said segment to hub.  As further described in [0019], the cameras store data locally when the network camera system is unable to provide real-time streaming, and when bandwidth improves, the video segment is transferred to the hub.).
Calvert does not disclose:
wherein the storage process requests the surveillance data from individual surveillance cameras in a particular order based on a user-specified transfer policy.
However, in an analogous art, Okada discloses transmitting data from cameras in an order of priority determined by a user-specified priority (Column 4, lines 54-64 describe user-defined priority selection of cameras.)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, disclosed in Okada, of having a user-defined priority selection of the camera data captured by the plurality of network surveillance cameras in Calvert, in order to more effectively utilize bandwidth to ensure that cameras having the most important video information are able to transmit (Column 1, lines 27-51).

Regarding claim 2, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 2.  This combination, specifically Calvert, further discloses: the system as claimed in claim 1, wherein the server system executes a network usage process that monitors usage of a network connecting the surveillance cameras to the server system (As disclosed in [0025], hub 114 may be utilized to monitor data on wireless channels between the various cameras and the hub.).

Regarding claim 8, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 8.  This combination, specifically Calvert, further discloses: the system as claimed in claim 1, wherein the surveillance data includes image data, audio data and/or meta-data ([0014] lines 1-4 disclose “video data”.).

Method claims 9, 10, and 16 are drawn to the method of using the corresponding apparatus claimed in claims 1, 2, and 8, respectively.  Therefore method claims 9, 10, and 16 respectively correspond to apparatus claims 1, 2, and 8, and are rejected for the same reasons of obviousness as used above.

Regarding claim 22, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 22.  This combination, specifically Okada, further discloses: the system of claim 1, wherein the user-specified transfer policy defines settings for determining the particular order in which the storage process requests the surveillance data from the individual surveillance cameras (Column 4, lines 54-64).


Claims 4, 7, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Bentley, US 2005/0132414 A1.

Regarding claim 4, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 4.  This combination does not disclose:  the system as claimed in claim 1, wherein the storage process accesses a camera priority policy dictating priority among the surveillance cameras, and then requests surveillance data stored on the surveillance cameras based on the priority policy.
However Bentley discloses a priority policy ([0046]) in which cameras are assigned a priority level which determines the frequency with which data from said cameras is sent via internet to a third party site for backup storage.  
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform camera data transfer to the video service in Calvert using a prioritization scheme of the type disclose in Bentley, in order to more efficiently allocate bandwidth among the cameras, based on the likely importance of the video data contained therein (Bentley [0046]).

Regarding claim 7, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 7.  This combination does not disclose: the system as claimed in claim 1, wherein the storage process requests backfill surveillance data that was cached on the surveillance based on a camera transfer schedule 
	However, Bentley discloses in [0046] that user configurable data acquisition and storage attributes may include how often data is acquired and transmitted to the storage site, and can be set based in part on a camera priority policy.  For instance, data from a high priority camera can be acquired more frequently than data from a low priority camera. 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to perform camera data transfer to the video service in Calvert using a prioritization scheme of the type disclose in Bentley, in order to more efficiently allocate bandwidth among the cameras, based on the likely importance of the video data contained therein (Bentley
[0046]).

Method claim 12 is drawn to the method of using the corresponding apparatus claimed in claim 4.  Therefore method claim 12 corresponds to apparatus claim 4 and is rejected for the same reasons of obviousness as used above.

Method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 7.  Therefore method claim 15 corresponds to apparatus claim 7 and is rejected for the same reasons of obviousness as used above.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Takada, US 2012/0320928 A1.

Regarding claim 3, the combination of Calvert in view of Okada discloses the limitations of claim 2, upon which depends claim 3.  This combination does not disclose: the system as claimed in claim 2, wherein the network usage process reports a level of network usage to the storage process and the storage process decreases or increases a rate at which the surveillance cameras transfer the surveillance data to the storage process of the server system based on the level of network usage.
Takada discloses in an analogous art performing priority control in accordance with both a wide area (WAN) and local area (LAN) network status, and further discloses that LAN data statistical processing unit 35 measures a communication condition, and determines a transmission data selection table for determining a compression class and corresponding compression rate (figs. 6a-6b) for sensors on the network, based on network traffic conditions ([0072]-[0072], [0086]). 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the networked video surveillance system of Calvert the feature, disclosed in Takada, of using a monitored network status to determine a compression amount for video data being sent on the network, in order to prevent network congestion and to promote efficient use of network bandwidth (Takada [0013]-[0014]). 

Method claim 11 is drawn to the method of using the corresponding apparatus claimed in claim 3.  Therefore method claim 11 corresponds to apparatus claim 3 and is rejected for the same reasons of obviousness as used above.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Chen, US 2006/0088092 A1. 

Regarding claim 5, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 5.  This combination does not disclose: the system as claimed in claim 1, wherein the storage process accesses a transfer policy dictating network allowance information for the surveillance cameras, the network allowance information for each surveillance camera specifying maximum data transfer rates for that surveillance camera, and then requests surveillance data stored on the surveillance cameras based on the network allowance information.
However Chen discloses in an analogous prior art reference directed to an apparatus and method for controlling a plurality of surveillance cameras that an allowed bit rate is sent to each respective surveillance camera on the network, according to the cameras’ respective activity levels ([0041], [0047].)  This bit rate is apportioned according to an overall bandwidth amount that cannot be exceeded by the sum of the bit rates at any given point, and thus the bit rates correspond to data transfer rates for the respective cameras.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to modify the system of Calvert to include an upload bandwidth amount, as suggested by Chen, in order to effectively allocate a maximum total bit rate budget among the cameras such that bit rate is intelligently allocated to those cameras most likely to contain relevant video data.

Method claim 13 is drawn to the method of using the corresponding apparatus claimed in claim 5.  Therefore method claim 13 corresponds to apparatus claim 5 and is rejected for the same reasons of obviousness as used above.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in view of Siminoff, US 2018/0033273 A1.

Regarding claim 6, the combination of Calvert in view of Okada discloses the limitations of claim 1, upon which depends claim 6.  This combination does not disclose: the system as claimed in claim 1, wherein the storage process determines that backfill surveillance data has been cached on the surveillance cameras due to a network outage and requests the backfill surveillance data that was cached on the surveillance cameras during the network outage.
However Siminoff discloses in analogous prior art directed to a floodlight controller with wireless audio/video recording for a surveillance system, that the system may continue recording during a power outage, and upon restoration of power and network services, audio and video locally stored at 312 in figure can be uploaded via network remote storage device 116.  	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to upload from camera cache to a remote storage device video from a surveillance system that was recorded during a network outage, upon restoration of network service, as disclosed in Siminoff.  Incorporating this feature into Calvert would have the benefit of allowing to recording system to operate during network outage and backfilling data so that no data is lost during the outage.  The results of such a modification of Calvert would be predictable to one having ordinary skill in the art.

Method claim 14 is drawn to the method of using the corresponding apparatus claimed in claim 6.  Therefore method claim 14 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used above.

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, US 10,372,995 B2, in view of Chen.

Regarding claim 17, Zhang discloses: a surveillance data storage management method, comprising: 
surveillance cameras requesting transfer tickets (col. 3, lines 55-64 disclose a camera 102 transmits a request for uploading a video to distributing server 106 via network 104.  In response, the camera 102 may generate a response including the upload address of a suitable processing server and sends this information (a ticket), to the requesting camera 102.);
the surveillance cameras sending cached surveillance data to the video management system according to the transfer tickets (Col. 5, lines 9-15 disclose image sensor 208 stores captured videos in local memory 204, which are all part of camera 102 in figure 2.  Col. 3, lines disclose: Camera 102 uploads the one or more videos to processing server 108 using the address included in the response, which is in accordance with the transfer ticket.); and
storing the surveillance data to a surveillance data store in order to backfill the surveillance data (As disclosed in col. 6, lines 13-18, processing servers 108 and distributing server 106 store the surveillance video received over the network 104 from cameras 102 (Figure 1)).
Zhang does not disclose:
specifying transfer rates for the transfer tickets and sending the transfer tickets to the surveillance cameras;
However Chen discloses in an analogous prior art reference directed to an apparatus and method for controlling a plurality of surveillance cameras that an allowed bit rate is sent to each respective surveillance camera on the network, according to the cameras’ respective activity levels ([0041], [0047].)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to include in the upload permissions and processing server address information sent to surveillance cameras, as disclosed in Zhang (col. 3, lines 55-64), a upload bandwidth amount, as suggested by Chen, in order to effectively allocate a maximum total bit rate budget among the cameras such that bit rate is intelligently allocated to those cameras most likely to contain relevant video data.
 
Regarding claim 20, the combination of Zhang in view of Chen discloses the limitations of claim 17, upon which depends claim 20.  This combination, specifically Chen, further discloses: the method as claimed in claim 17, further comprising sending transfer tickets to the surveillance cameras specifying updated transfer rates in response to receiving new requests for transfer tickets ([0042] discloses with respect to figure 3a that step 301 includes determining whether the activity levels in a camera feed, which are the basis for setting each camera’s allowed transfer rate (See [0041]), have changed.).

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chen, in further view of Takada.

Regarding claim 18, the combination of Zhang in view of Chen discloses the limitations of claim 17, upon which depends claim 18.  This combination does not disclose: the method as claimed in claim 17, further comprising the video management system determining a level of network usage and decreasing or increasing the transfer rates based on the level of network usage.
Takada discloses in an analogous art performing priority control in accordance with both a wide area (WAN) and local area (LAN) network status, and further discloses that LAN data statistical processing unit 35 measures a communication condition, and determines a transmission data selection table for determining a compression class and corresponding compression rate (figs. 6a-6b) for sensors on the network, based on network traffic conditions ([0072]-[0072], [0086]). 
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate into the networked video surveillance system of Zhang in view of Chen, the feature, disclosed in Takada, of using a monitored network status to determine a compression amount for video data being sent on the network, in order to prevent network congestion and to promote efficient use of network bandwidth (Takada [0013]-[0014]). 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, in view of Chen, in further view of Bentley.

Regarding claim 19, the combination of Zhang in view of Chen discloses the limitations of claim 17, upon which depends claim 19.  This combination does not disclose: the method as claimed in claim 17, further comprising accessing a camera priority policy dictating priority among the surveillance cameras and/or network allowance specifying maximum data transfer rates, and then specifying the transfer rates for the transfer tickets based on the priority policy and/or network allowance.
However Bentley discloses a priority policy ([0046]) in which cameras are assigned a priority level which determines the frequency with which data from said cameras is sent via internet to a third party site for backup storage.
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to use an assigned priority level to determine transfer rates set in Chen using a prioritization scheme of the type disclose in Bentley, in order to more efficiently allocate bandwidth among the cameras, based on the likely importance of the video data contained therein (Bentley [0046]).

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada, in further view of Ebata, US 6,292,098 B1.

Regarding claim 23, the combination of Calvert in view of Okada discloses the limitations of claim 21, upon which depends claim 23.  This combination does not disclose: the system of claim 21, wherein the user-specified transfer policy defines for each surveillance camera settings for determining a baseline transfer speed with respect to the rate at which the surveillance camera transfers the surveillance data to the storage process.
However Ebata discloses in a video surveillance system that assigns a fixed bandwidth to each camera, that a transfer rate is reduced when there is high network traffic (Abstract)
It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to reduce the bandwidth to lower priority cameras below an assigned level, in Calvert in view of Okada in response to a reduction in available bandwidth, in order to effectively manage the available bandwidth and ensure that high priority information is protected from delays and data loss (Ebata, Column 3, lines 55-60). 
 
Regarding claim 24, the combination of Calvert, in view of Okada, in view of Ebata discloses the limitations of claim 23, upon which depends claim 24.  This combination, specifically Ebata, further discloses: the system of claim 23, wherein the storage process decreases for a duration of time the rate at which a particular surveillance camera transfers the surveillance data to the storage process from the baseline transfer speed defined for the particular surveillance camera in the user-specified transfer policy in response to determining that there is high network loss for the particular surveillance camera (Ebata discloses reducing the network bandwidth for a time from the assigned level in response to there being an increase in network traffic).

Regarding claim 25, the combination of Calvert, in view of Okada, in view of Ebata discloses the limitations of claim 24, upon which depends claim 25.  This combination, specifically Ebata, further discloses: the system of claim 24, wherein the storage process restores the rate at which the particular surveillance camera transfers the surveillance data to the storage process to the baseline transfer speed defined for the particular surveillance camera in the user-specified transfer policy in response to determining that network load has returned to normal conditions (Ebata discloses assigning a fixed bandwidth to each camera (“all communications taking place between the operation unit and sensor nodes”, (Abstract)).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Calvert, in view of Okada,  in view of Ebata, in further view of Matsuda, US 2015/0109438 A1.

Regarding claim 26, the combination of Calvert, in view of Okada, in view of Ebata discloses the limitations of claim 24, upon which depends claim 26.  This combination does not disclose:  the system of claim 21, wherein the storage process resolves contention among multiple cameras or groups of cameras with identical settings in the transfer policy based on types and/or capabilities of the individual surveillance cameras and/or network conditions recorded from past surveillance data transfers.
	However Matsuda discloses, in an analogous art directed to a management method for a network surveillance system, that a camera assigned to monitor multiple image forming apparatuses 111 at the same time resolves contention among the assignments using a priority setting based on a user assignment, dependent in part on how favorable the given image forming apparats is shown in the in the video taken by the camera (figure 12b, 1215, and [0074]).
	It would have been obvious to one having ordinary skill in the art before the time of the applicant’s effective filing date to incorporate the feature, suggested by Matsuda, of resolving a contention for channel bandwidth among multiple cameras whose settings are identical, by having an assigned priority for each camera based on a user-defined priority set based on how favorably the image forming apparatus targeted for surveillance is shown in video taken by the given camera (Matsuda [0074])

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE M LOTFI whose telephone number is (571)272-8762. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE M LOTFI/Examiner, Art Unit 2425